Citation Nr: 1136207	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  08-15 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for respiratory disability.  

2.  Entitlement to service connection for left wrist, hand, and finger disability.  

3.  Entitlement to service connection for left leg disability.  

4.  Entitlement to service connection for thoracic spine disability.  

5.  Entitlement to service connection for left shoulder disability.  

6.  Entitlement to service connection for migraines.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active service from June 1967 to November 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision by the above Regional Office (RO) of the Department of Veterans Affairs (VA).  

The March 2006 rating decision also denied service connection for a right shoulder disability and anxiety.  He was subsequently granted service connection for a mental disorder, now styled as posttraumatic stress disorder (with depression and anxiety) in an April 2008 rating decision.  In addition, service connection for a right shoulder disability was granted in a June 2011 rating decision.  Thus, those issues are no longer in appellate status.  The Veteran currently has a combined service-connected disability rating of 80 percent, and has been awarded a a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) effective from May 2005.

This case was previously before the Board in April 2010, wherein it was remanded for additional due process considerations and development.  The case was returned to the Board for appellate consideration.   


FINDINGS OF FACT

1.  There is no competent evidence of record relating any current respiratory disability to the Veteran's service in the military.

2.  There is no competent evidence of record relating any left hand, wrist, or finger disability to the Veteran's service in the military, and arthritis of the left hand, wrist, or finger is not shown to have been manifested either in service or within one year after separation from service.

3.  There is no competent medical evidence of record relating the Veteran's left leg disability to his service in the military, and arthritis of the left leg is not shown to have been manifested either in service or within one year after separation from service.

4.  There is no competent evidence of record relating a thoracic spine disability to the Veteran's service in the military, and arthritis of the thoracic spine is not shown to have been manifested either in service or within one year after separation from service.

5.  There is no competent evidence of record relating a left shoulder disability to the Veteran's service in the military, and arthritis of the left shoulder is not shown to have been manifested either in service or within one year after separation from service.

6.  There is no competent medical evidence of record relating the Veteran's migraines to his service in the military.


CONCLUSIONS OF LAW

1.  A respiratory disability was not incurred or aggravated during active service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

2.  A disability of the left hand, wrist and/or finger was not incurred in, or aggravated by, active service, nor may any arthritis of the left hand, wrist and/or finger be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).

3.  A left leg disability was not incurred in, or aggravated by, active service, nor may any arthritis of the left leg be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

4.  A thoracic spine disability was not incurred or aggravated during active service, nor may any arthritis of the thoracic spine be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

5.  A left shoulder disability was not incurred in, or aggravated by, active service, nor may any arthritis of the left shoulder be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).

6.  Migraines were not incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, the Department of Veterans Affairs (VA) is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant has not demonstrated any prejudicial or harmful error in VCAA notice, and, as discussed below, the Board has found that the record reflects none.

VA issued a VCAA notice letter, dated in October 2005, from the RO to the appellant.  This letter explained the evidence necessary to substantiate the Veteran's claims of entitlement to service connection and an increased disability evaluation, as well as the legal criteria for entitlement to such benefits.  The letter also informed him of his and VA's respective duties for obtaining evidence.  

In addition, the April 2008 letter with which the RO transmitted the SOC to the Veteran explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess.  More recently, following the Board's Remand, the RO undertook extensive evidentiary development and then issued an SSOC, in June 2011. 

The Board acknowledges that the content of the October 2005 letter did not fully comply with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), as later amended, regarding VA's duty to notify and assist.  However, the Board finds that any error in notice is non-prejudicial.  Although the Veteran did not receive proper notice until after initial adjudication of the claim (because the initial rating decision preceded the Dingess decision), it is clear that he was provided with the opportunity to participate in the processing of his claim so as to render any defect in notice non-prejudicial.  For example, the March 2006 rating decision, April 2008 SOC, and June 2011 SSOC explained the basis for the RO's action, and the SOC and SSOC provided him with additional 60-day periods to submit more evidence. 

The appellant has been provided with every opportunity to submit evidence and argument in support of his claims and to respond to VA notice.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claims.  

With regard to the duty to assist, the claims file contains the Veteran's service treatment records (STRs) and reports of VA and private post-service treatment and examination.  In addition, the claims file contains the Veteran's own statements in support of his claims.  The Board has carefully reviewed such statements and concludes that he has not identified further evidence not already of record.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims. 

The record shows that the Veteran has been examined by VA in connection with his claims.  The Board has reviewed the examination reports, and finds that they are adequate for the purpose of deciding the issue on appeal.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims.  Essentially, all available evidence that could substantiate the claims has been obtained.  There is no indication in the file that there are additional relevant records that have not yet been obtained.

In view of the foregoing, the Board finds that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  Therefore no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefits flowing to the Veteran.  The Court of Appeals for Veteran Claims has held that such remands are to be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Applicable Legal Criteria

A veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

If there is no evidence of a chronic condition during service, or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

In addition, the law provides that, where a veteran served ninety days or more of active military service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

III.  Analysis

The STRs show that the Veteran was treated for an upper respiratory infection in January 1969, and reported experiencing frequent or severe headaches at an April 1969 annual examination.  He was also treated for complaints of a limp left hand, and arm and back pain in February 1968.  The STRs do not show any complaints, treatment, or diagnoses related to the Veteran's left leg.

On his service separation examination reports, dated in October and November 1969, the Veteran did not complain of any abnormality referable to the conditions currently in issue.  Clinical evaluation by the examining medical doctor noted all body systems to be normal.  See 38 C.F.R. § 3.303(a) (service connection requires that the facts "affirmatively [show] inception or aggravation . . . .").  See also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the veteran's service and the disability . . . .").  

Furthermore, the first post-service documentation of upper respiratory infection was in 1971; however the Veteran was not treated for his headaches (now claimed as migraine) until 1998.  He sought treatment for his back pain in 2008.  There is no evidence that he sought treatment for any other disabilities until he filed his claims for service connection, in 2005.  See Shaw v. Principi, 3 Vet. App. 365 (1992) (finding that a Veteran's delay in asserting a claim can constitute negative evidence which weighs against the claim).  Accordingly, the Board cannot conclude that his claimed disabilities are shown to have begun during service.  See Savage, supra (requiring medical evidence of chronicity and continuity of symptomatology); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the Veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition).  

Nevertheless, the Board notes that the provisions of 38 C.F.R. § 3.303(d) specifically permit a grant of service connection even when the initial diagnosis occurred after service, so long as there is competent medical evidence establishing the necessary link to service.  In this case, none of the Veteran's treating providers has found that his currently claimed disabilities are related to the Veteran's military service, and the evidence does not show that the Veteran reported any continuity of symptomatology or associated any of his claimed disabilities with his service until he filed his claims for service connection in 2005.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  

To assure that the Veteran received full due process in his claims, and to fully address the issue of whether there is a nexus between the Veteran's service and his current disabilities, the Board remanded the appeal for a contemporary medical examination.  A medical doctor examined the Veteran in May 2010, and submitted a detailed, six-page report.  After reviewing the STRs and examining the veteran, the examiner entered the following diagnoses:

(1)  Chronic sinusitis;

(2)  Chronic obstructive pulmonary disease;

(3)  Degenerative joint disease, left hand;

(4)  Degenerative disc disease, thoracic spine;

(5)  Degenerative joint disease, both shoulders;

(6)  Degenerative disc disease and degenerative joint disease, lumbosacral spine;

(7)  Migraine.

As to each disorder except one, the examiner stated that there was either no complaint, report, or treatment in service, or that there was treatment with resolution and no sequelae.

The examiner did note that the STRs showed trauma to the right shoulder, and opined that the Veteran's current right shoulder disability is a result of that in-service injury.  As noted in the Introduction, above, service connection was subsequently granted for the right shoulder disability.  

With regard to the degenerative disorders listed above, they are subject to a presumption of service connection if manifested within the first year after separation from service.  However, there is no evidence that arthritis of any joint was shown for many years after the Veteran's discharge from the Army.

To reiterate, the May 2010 VA examiner found that the Veteran's claimed disabilities are not related to the Veteran's military service.  According to the May 2010 VA examination report, there is no evidence of a current upper respiratory infection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress specifically limits entitlement to service-connected disease or injury to cases where such incidents have resulted in a disability.").  Likewise, the VA examiner found that the Veteran's claimed left hand and wrist disability, back disability, left leg disability, left shoulder disability and migraines are not related to the Veteran's active military service; the VA examiner noted that the Veteran did not have any of these claimed disabilities during his military service, and that despite the Veteran's in-service complaints of headaches, limp left arm and hand, and back pain, there was no medical evidence which demonstrates that his current disabilities began during service.  The May 2010 VA examiner noted that the Veteran's service medical records did not show that the Veteran had any significant injuries or illnesses which could have caused his currently claimed disabilities, and there is no evidence that the Veteran sought treatment for his headaches during his service.  See Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)) ("In order for service connection for a particular disability to be granted, a claimant must establish he or she has that disability and that there is 'a relationship between the disability and an injury or disease incurred in service or some other manifestation of the disability during service.'"  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  The Board finds that the May 2010 VA examination must be given great probative weight because the opinions therein were based on a review of the entire record and full examination, as well as accompanied by an explanation of the rationale.  The VA examination report concluded, with a clear basis and rationale, that there was no evidence that the Veteran's claimed disabilities were related to military service.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (stating that factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion).  See also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (finding that most of the probative value of a medical opinion comes from its reasoning, and threshold considerations include whether the person opining is suitably qualified and sufficiently informed).

The Board observes that medical evidence generally is required to establish a medical diagnosis or to address questions of medical causation.  Lay assertions of medical status do not constitute competent medical evidence for these purposes.  Bostain v. West, 11 Vet. App. 124, 127 (1998); Routen v. Brown, 10 Vet. App. 183, 186 (1997).  Nevertheless, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See 38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) and Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Veteran has not shown, however, that he has the expertise required to offer an opinion regarding any causal relationship between his claimed disabilities and his active service. 

The evidence as to the Veteran's claims consists of the STRs, his written statements, and the VA May 2010 VA examination.  In analyzing any of his statements which are contrary to the objective medical evidence and opinions, the Board must consider the Court precedent in Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (personal interest may affect the credibility of testimony).  Thus, while the Veteran's contentions have been considered carefully, we find that his contentions as to continuous disability in the more than three decades since service are outweighed by the medical evidence of record.  See Madden v. Gober, 125 F.3d 1477, 1481 (1997) (holding that, in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole).  

As there is a preponderance of evidence against his claims of entitlement to service connection, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Entitlement to service connection for respiratory disability is denied.

Entitlement to service connection for disability of the left hand, wrist, and/or finger is denied.

Entitlement to service connection for left leg disability is denied.

Entitlement to service connection for thoracic spine disability is denied.

Entitlement to service connection for left shoulder disability is denied.

Entitlement to service connection for migraines is denied.



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


